Name: Council Decision 2008/605/CFSP of 22Ã July 2008 implementing Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: Africa;  rights and freedoms;  international affairs;  electoral procedure and voting;  criminal law;  politics and public safety
 Date Published: 2008-07-23

 23.7.2008 EN Official Journal of the European Union L 194/34 COUNCIL DECISION 2008/605/CFSP of 22 July 2008 implementing Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/161/CFSP (1), and in particular Article 6 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) By Common Position 2004/161/CFSP, the Council adopted measures, inter alia, to prevent the entry into, or transit through the territories of Member States of individuals who engage in activities which seriously undermine democracy, respect for human rights and the rule of law in Zimbabwe and to freeze the funds and economic resources belonging to members of the government of Zimbabwe and to any natural or legal person, entity or body associated with them listed in the Annex to Common Position 2004/161/CFSP. (2) Following the violence organised and committed by the Zimbabwean authorities during the presidential election campaign in 2008, which turned the election into a denial of democracy, certain persons and entities should be added to the list set out in the Annex to Common Position 2004/161/CFSP. In addition to their activities seriously undermining democracy, respect for human rights and the rule of law in Zimbabwe, these persons and entities are associated with the regime by their functions or, through their participation in or encouragement of the violence organised and committed by the Zimbabwean authorities, must be regarded as being associated with the regime, HAS DECIDED AS FOLLOWS: Article 1 The persons and entities appearing in the Annex to this Decision shall be added to the list in the Annex to Common Position 2004/161/CFSP. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 July 2008. For the Council The President B. KOUCHNER (1) OJ L 50, 20.2.2004, p. 66. Common Position as last amended by Decision 2007/455/CFSP (OJ L 172, 30.6.2007, p. 89). ANNEX Persons and entities referred to in Article 1 132. Gono, Gideon Governor of the Reserve Bank of Zimbabwe (central bank) 133. Kazembe, Joyce Deputy Chairperson of the Zimbabwe Electoral Commission 134. Patel, Bharat Acting Attorney General 135. Chiwenga, Jocelyn Businesswoman, married to General Chiwenga, Commander of the Defence Forces 136. Dube, Tshingo Head of Zimbabwe Defence Industries and Zanu-PF candidate in the parliamentary elections 137. Huni, Munyaradzi Journalist on the official pro-government newspaper The Herald, whipped up the terror campaign before and during the elections 138. Kereke, Munyaradzi Chief Adviser to the Governor of the Reserve Bank of Zimbabwe 139. Chiremba, Mirirai Director of Financial Intelligence at the Reserve Bank of Zimbabwe 140. Zvayi, Caesar Journalist on the official pro-government newspaper The Herald, whipped up the terror campaign before and during the elections 141. Chingoka, Peter Chairman of Zimbabwe Cricket, publicly supported the campaign of terror waged before and during the elections 142. Chimedza, Paul Dr. President of the Zimbabwe branch of the World Medical Association, has refused assistance to injured members of the MDC (opposition party) 143. Air Vice-Marshal Karakadzai Harare Metropolitan Province, directly involved in the terror campaign waged before and during the elections 144. Col. C. Sibanda Bulawayo Province, directly involved in the campaign of terror waged before and during the elections 145. Brigadier General Tarumbwa Manicaland and Mutare South, directly involved in the campaign of terror waged before and during the elections 146. Col. M Mzilikazi (MID) Buhera Central, directly involved in the campaign of terror waged before and during the elections 147. Col. Mutsvunguma Headlands, directly involved in the campaign of terror waged before and during the elections 148. Brigadier General Shungu Mashonaland Central, directly involved in the campaign of terror waged before and during the elections 149. Col. Chipwere Bindura South, directly involved in the campaign of terror waged before and during the elections 150. Col. F. Mhonda Rushinga, directly involved in the campaign of terror waged before and during the elections 151. Air Vice-Marshal Muchena Midlands, directly involved in the campaign of terror waged before and during the elections 152. Air Vice-Marshal Abu Basutu Matebeleland South, directly involved in the campaign of terror waged before and during the elections 153. Brigadier General Khumalo Matebeleland North, directly involved in the campaign of terror waged before and during the elections 154. Major-General E A Rugeje Masvingo Province, directly involved in the campaign of terror waged before and during the elections 155. Col G. Mashava Chiredzi Central, directly involved in the campaign of terror waged before and during the elections 156. Lt.-Col. Muchono Mwenezi West, directly involved in the campaign of terror waged before and during the elections 157. Lt.-Col. Mpabanga Mwenezi East, directly involved in the campaign of terror waged before and during the elections 158. Major R Kwenda Zaka East, directly involved in the campaign of terror waged before and during the elections 159. Brigadier General Sigauke Mash West Province, directly involved in the campaign of terror waged before and during the elections 160. Col. Gwekwerere Chinhoyi, directly involved in the campaign of terror waged before and during the elections 161. Col. C T Gurira Mhondoro Mubaira, directly involved in the campaign of terror waged before and during the elections 162. Brigadier General D Nyikayaramba Mashonaland East, directly involved in the campaign of terror waged before and during the elections 163. Brigadier General Rungani Retired Brigadier General, directly involved in the campaign of terror waged before and during the elections 164. Chinotimba, Joseph Vice Chairman of the Zimbabwe National Liberation War Veterans Association, leader of Zanu-PF militia 165. Moyo, Gilbert War veteran implicated in numerous crimes in Mashonaland West (Chegutu), leader of Zanu-PF militia 166. Rangwani, Dani Detective inspector involved in the torture and detention of MDC supporters, directly involved in the March 2007 violence 167. Jangara, Thomsen Assistant Police Commissioner based in Southerton, responsible for Harare South district, directly involved in the March 2007 violence 168. Tonderai Matibiri, Innocent Deputy Police Commissioner; nephew or African close cousin of Mugabe; promoted to a senior position and tipped to become the next Police Commissioner, directly involved in the March 2007 violence 169. Zidco Holdings Zanu-PF's financial holding company (a.k.a. Zidco Holdings (PVT) Ltd), PO Box 1275, Harare, Zimbabwe 170. Jongwe Printing and Publishing Company (PVT) Ltd Zanu-PF's publishing arm (a.k.a. Jongwe Printing and Publishing Co., a.k.a. Jongwe Printing and Publishing Company) 14 Austin Road, Coventry Road, Workington, PO Box 5988, Harare, Zimbabwe 171. Cold Comfort Farm Trust Co-operative Owned by Didymus Mutasa, Grace Mugabe also involved. 7 Cowie Road, Tynwald, Harare, Zimbabwe 172. Zimbabwe Defence Industries Wholly owned by the government of Zimbabwe. Directors include Leo Mugabe and Solomon Mujuru. 10th floor, Trustee House, 55 Samora Machel Avenue, PO Box 6597, Harare, Zimbabwe.